Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-11, 16, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 16 comprise the limitation “for relating data”. However, it is not clear what exactly is supposed to be related with the data. Therefore, the scope of this limitation and the claims is unclear.

Claims 4-6, 9, 10, 19, 20, and 24 recite the limitation “a priori information”. This term does not define the claimed “information”. While “a priori” may generally be defined as “presumptive”, it is not clear from the claim at what point the information was “known”, either preset information or information obtained during the decoding process but prior to the final recovery step.

Claims 4-11 and 19-24 (either by claiming the limitation “a priori” or being dependent from a claim that does) cannot be properly interpreted, examined, and compared against the prior art until clarification on the limitation “a priori” is provided.

Claims 5 and 20, in addition to comprising the “a priori” language, also state “configured to use more or less a priori information”. This claim language is indefinite because “more or less” does not represent a measurable degree upon which prior art can be compared.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svanbro et al. U.S. Patent No. 6,680,921 (cited in IDS).

Per Claim 1, Svanbro discloses:
a decoder (decompressor 53) for recovering timing information for relating data (Col. 7 lines 55-64), the decoder comprising: 
a memory configured to store event reports associated with a number of event intervals, each of the event reports comprising at least data and N.sub.y bit timing data (Col. 5 line 51 – Col. 6 line 15, Figures 6 and 7; The data of the RTP packet is considered an “event report”. Any packet receiver comprises a memory to store the received packets.);
a processor (Figure 6, time stamp decompressor 60) configured to: recover an N bit timing data responsive to a number m of N.sub.y bit timing data, wherein N.sub.y is <N; and determine timing information responsive to the recovered N bit timing data (Col. 5 line 30 – Col. 7 line 64, Figures 5-7; Detail of the process for decompressing timestamps which represents the recovered timing data.).
Per Claim 2, Svanbro discloses the decoder of claim 1, wherein the event report is an event record, and the event interval is associated with an operation of an embedded system or a time period of operation of the embedded system (col. 5 line 51 – Col. 6 line 15).Per Claim 3, Svanbro discloses the decoder of claim 1, wherein the event report is a message, and the event interval is a data transmission interval (Col. 5 line 51 – Col. 6; RTP packet is a message, time-stamp field 63).
Per Claims 4-11 and 19-24, please refer to the above 112 rejection regarding the limitation “a priori” and a proper interpretation not being able to be applied for consideration of the prior art. Svanbro teaches potential “a priori” information (Col. 3 lines 45-65, delta_T; Col. 6 lines 48-60, TS_estimate, T(n-1)).
Per Claim 12, Svanbro discloses the decoder of claim 1, wherein the processor is configured to determine timing information responsive to a discrete logarithm and a number of received N.sub.y bit timing data (Col. 5 line 30 – Col. 7 line 64, Figures 5-7; Detail of the process for decompressing timestamps which represents the recovered timing data.).Per Claim 13, Svanbro discloses the decoder of claim 1, wherein the processor is configured to provide a released report to a data consumer, the released report comprising a data of a received report and timing information corresponding to the N.sub.y bit timing data of the received report (Col. 5 lines 30-51, Figure 5; Received header info provided to packet data communications application 52.).Per Claim 14, Svanbro discloses the decoder of claim 1, wherein the memory is configured to store one or more event log files that include the event reports (Col. 6 line 39 – Col. 7 line 14, Figure 7).Per Claim 15, Svanbro discloses the decoder of claim 1, further comprising a communication interface configured to receive messages, wherein the messages comprise the event reports (Col. 5 lines 30-51, Figure 5; packet data communications application 52).
Per Claims 16-26, please refer to the above rejection of claims 1-9, 12, and 13, as the limitations are substantially similar and the rejection is equally applicable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Svanbro et al. U.S. Patent No. 6,680,921 in view of Hood et al. U.S. PGPUB No. 2014/0260638 (both cited in IDS).

Per Clam 27, please refer to the above rejection of Claim 1 as the limitations are similar and the teachings of the Svanbro reference are equally applicable. Svanbro does not specifically teach a “monitored system”.

However, Hood discloses a monitoring system (Paragraph 24) that uses pseudo-random binary sequences (PRBS) data to recover/relate actual time stamp values (Paragraphs 76 and 77, Fig. 6).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the time stamp recovery teachings of Svanbro, within a “monitored system”, as taught and supported by Hood, because a plurality of different types of systems can benefit from the time stamp recovery process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186